                IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


UNITED STATES OF AMERICA                   *
                                           ■k


               V.                          *                     OR    619-005
                                           *


CHARLES    GARNER                          *
                                           *




                                      ORDER




        Before the Court is Defendant Charles Garner's motion to file


sentencing memorandum under seal.                (Doc.   34. )        Defendant seeks to

file a sentencing memorandum with confidential medical records and

a   psychological     report.       Upon        due   consideration,          Defendant's

motion    is   GRANTED.      The   Clerk   is     DIRECTED       to    file   Defendant's


sentencing memorandum under seal.

        ORDER ENTERED at Augusta, Georgia, this                          day of January,

2020.




                                                 J.   RANIZAL^HALL,'CHIEF JUDGE
                                                 UNlTEySTATES DISTRICT COURT
                                                 -SOUT^RN DISTRICT OF GEORGIA
